EXHIBIT 10.1
 
ASSIGNMENT


THIS ASSIGNMENT made this 5th day of November, 2012, by and between Sputnik,
Inc., a Nevada corporation, David LaDuke, President; and Michael
Williams (collectively the “Seller”), and R. Thomas Kidd and Joan L. Kidd and
assigns (collectively the “Purchaser”), and Anthony GEbbia (“Assignee”).  All of
the above are collectively referred to as the “Parties.”
 
The Parties agree that from and after the date of this Assignment, for valuable
consideration, all of the rights, privileges and obligations of Purchaser under
the SECURITIES PURCHASE AGREEMENT, (the, "Agreement"), originally dated as of
July 1, 2012 and as further amended, entered into by and between Sputnik, Inc.,
a Nevada corporation, David LaDuke, President; and Michael
Williams (collectively the “Seller”), and R. Thomas Kidd and Joan L. Kidd and
assigns (collectively the “Purchaser”) are hereby assigned to Assignee.
 
IN WITNESS WHEREOF, the Assignors have executed this Assignment on November 5,
2012.
 
Seller:
 
/s/ David LaDuke
 
Sputnik Enterprises, Inc.
 
By:  David LaDuke, President
 
/s/ Michael Williams
 
Michael Williams
 
Purchaser:
 
/s/ R. Thomas Kidd
 
R. Thomas Kidd
 
/s/ Joan L. Kidd
 
Joan L. Kidd


Assignee:
 
/s/ Anthony Gebbia
 
Anthony Gebbia